Case 2:19-cv-07818-CBM-RAO Document 76-2 Filed 06/09/21 Page 1 of 3 Page ID #:1082



    1   Katherine M. Dugdale, Bar No. 168014
        KDugdale@perkinscoie.com
    2   PERKINS COIE LLP
        1888 Century Park E., Suite 1700
    3   Los Angeles, CA 90067-1721
        Telephone: 310.788.9900
    4   Facsimile: 310.788.3399
    5   William C. Rava (appearing pro hac vice)
        Christian W. Marcelo (appearing pro hac vice)
    6   WRava@perkinscoie.com
        CMarcelo@perkinscoie.com
    7   PERKINS COIE LLP
        1201 Third Avenue, Suite 4900
    8   Seattle, WA 98101
        Telephone: 206.359.8000
    9   Facsimile: 206.359.9000
   10
        Attorneys for Plaintiff
   11   Nintendo of America Inc.
   12

   13                                UNITED STATES DISTRICT COURT
   14
                                   CENTRAL DISTRICT OF CALIFORNIA
   15
          NINTENDO OF AMERICA INC., a                   Case No. 2:19-CV-07818-CBM-RAO
   16     Washington corporation

   17                          Plaintiff,               [PROPOSED] ORDER GRANTING
                                                        NINTENDO’S MOTION FOR
   18                 v.                                RECONSIDERATION

   19     MATTHEW STORMAN, an individual,                Date:     July 13, 2021
          JOHN DOES 1-10, individuals and/or             Time:     10:00 a.m.
   20     corporations,                                  Ctrm:     #8B
   21                          Defendant.                The Honorable Consuelo B.
                                                         Marshall
   22

   23

   24

   25

   26

   27

   28



        152757647.1
Case 2:19-cv-07818-CBM-RAO Document 76-2 Filed 06/09/21 Page 2 of 3 Page ID #:1083



    1   Upon review of plaintiff Nintendo of America Inc.’s (“Nintendo’s”) Motion for
    2   Reconsideration (the “Motion”), and all papers filed in support thereof, IT IS
    3   HEREBY ORDERED that the Motion is GRANTED and Nintendo’s proposed
    4   permanent injunction shall be entered.
    5

    6             IT IS SO ORDERED.
    7
        DATED: ___________, 2021
    8
                                       By:
    9                                        HONORABLE CONSUELO B. MARSHALL
                                             UNITED STATES DISTRICT JUDGE
   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                 -2-



        152757647.1
Case 2:19-cv-07818-CBM-RAO Document 76-2 Filed 06/09/21 Page 3 of 3 Page ID #:1084



    1
          Submitted by:
    2
          PERKINS COIE LLP
    3

    4     By: /s/ Katherine M. Dugdale
              Katherine M. Dugdale
    5         William C. Rava (pro hac vice)
              Christian W. Marcelo (pro hac vice)
    6
          Attorneys for Plaintiff
    7     NINTENDO OF AMERICA INC.
    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                                    -1-              [PROPOSED] ORDER

        152757647.1
